DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

The applicant has amended the claims as follows:
“A method of detecting a counterfeit item using a contactless scanner, the method comprising: contactlessly scanning at least a portion of an item to generate a scanned image of the at least a portion of the item, wherein the at least a portion of the item comprises a visible graphic that comprises a plurality of human visible lines, identifying at least a portion of the plurality of lines in the scanned imageat least a portion of the plurality of lines to generate a plurality of line measurements; determining whether the item is counterfeit based on a comparison between at least one line measurement of the plurality of line measurements and at least one reference line measurement that is associated with an authentic version of the item; and in response to determining that the item is counterfeit, generating an alert indicating a detection of a counterfeit item.” 

The examiner maintains that Caton et al. (US 2015/0302421) teaches or renders obvious this claim amendment. Below is an expanded view of figure 13B of Caton et al.


    PNG
    media_image1.png
    534
    658
    media_image1.png
    Greyscale

As the figure shows, features are made up of extremely fine lines. The ability of the system to pick up these fine lines and discern them is central to identifying features that are very difficult to see with the naked eye.

Note that the limitation ‘human-visible’ is met in the sense that the marks are in the human range and human eyes can see the features somewhat (although perhaps not in great clarity and full detail).

Caton et al. explains in the specification at para 0196:
“FIG. 13B illustrates an enhanced view of the printed security feature 1320. The printed security feature 1320 can include a background setting 1322 and one or more latent images (e.g., the “T” latent image 1324 and the “P” latent image 1326). The background 1322 can be a field including a line screen pattern. The line screen pattern can include a series of substantially parallel lines and/or line elements with a regular spatial frequency. For instance, the lines in the line screen pattern can be arranged with a line frequency between about 100 lines per inch and about 300 lines per inch, as measured by the number of lines crossed in a direction perpendicular to the orientation of the lines. However, the background 1322 may additionally or alternatively include a field of printed elements other than lines, at a similar spatial frequency, such as an arrangement of line segments, circles, squares, irregular shapes, and the like. The “T” latent image 1324 and the “P” latent image 1326 (as well as the “9” and “N” latent images) can each include a field including a line screen pattern. The respective latent images (e.g., the latent images 1324, 1326, etc.) can be shaped as alphanumeric characters (as shown) or as other shapes that can be recognized during analysis by the security service 130. The characters can then be recognized to extract encoded information, similar to the description of recognizing alphanumeric symbols and associating them with serial numbers in FIGS. 11-12 above.”

Thus the ability to fully discern extremely fine lines is a feature of the scanning system of Caton et al., much as in the claims.

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Caton et al. (US 2015/0302421), which is of record in the IDS of 8/27/2020.

The examiner notes that the written opinion in International Application PCT/US2020/022365 similarly found the instant invention to lack novelty or an inventive step on the basis of Caton et al. (US 2015/0302421).

Caton et al. generally teaches all of the main elements of the claimed invention:
Items that need to be validated in terms of security are optically (contactlessly) scanned. 
Items scanned can include (para 0076) currency, government security documents (i.e. passport or driver’s license) and more.
The essence of the claimed invention is seen most closely at para 0094:
“Stored in database 140 are, for example, security feature data 142, rules data 144, tracking data 146, and image data 148. Security feature data 142 includes a record of unique hidden/covert security features 122 that have been verified as authentic. Additionally, security feature data 142 includes a record of hidden/covert security features 122 that have been identified as counterfeit. Like parameters 115, the information in security feature data 142 may be subscriber-specific. Using decision processor 134, the image data associated with a hidden/covert security feature 122 detected by decoding application 132 is compared to information in security feature data 142 in order to uniquely identify the associated hidden/covert security feature 122. According to some embodiments, there are unique identifying marks, data, and the like in hidden/covert security features 122 so that the data from hidden/covert security features 122 can be properly associated with additional metadata upon lookup on the security service 130, as further discussed below and illustrated in FIG. 7.”

Thus, there is a measurement of security features that are observed on a document (such as currency) and compared against reference elements.

Alerts and notifications are provided if a document is not authentic. See for instance para 0007: “According to some embodiments, information as to the authenticity of the hidden security feature and any related information is then received by the smart device and reported to a user via a variety of available methods, such as text messaging, email, audible alerts, displaying of decoded images, or similar methods.”
Things like element length, width and height are all a part of optical and visual matching against reference values.
A large range of documents is contemplated at para 0076:
“Both secured physical document 120 and unsecured physical document 124 can be any hardcopy document (e.g., hardcopy paper document, credit card, government-issued ID, currency, etc) or physical surface of any object (e.g., product packaging or product itself) that have, for example, alphanumeric characters, symbols, markers, and/or graphics thereon, such as applied by printing.”

The examiner has carefully reviewed each of the dependent claims and can find no departure from the very conventional analysis of security documents against reference documents.

The examiner notes that hundreds or thousands of references teach automatic document authentication that involves 

Regarding specifically the claim amendment of 10/3/2022:
The examiner maintains that Caton et al. (US 2015/0302421) teaches or renders obvious this claim amendment. Below is an expanded view of figure 13B of Caton et al.


    PNG
    media_image1.png
    534
    658
    media_image1.png
    Greyscale

As the figure shows, features are made up of extremely fine lines. The ability of the system to pick up these fine lines and discern them is central to identifying features that are very difficult to see with the naked eye.

Note that the limitation ‘human-visible’ is met in the sense that the marks are in the human range and human eyes can see the features somewhat (although perhaps not in great clarity and full detail).

Caton et al. explains in the specification at para 0196:
“FIG. 13B illustrates an enhanced view of the printed security feature 1320. The printed security feature 1320 can include a background setting 1322 and one or more latent images (e.g., the “T” latent image 1324 and the “P” latent image 1326). The background 1322 can be a field including a line screen pattern. The line screen pattern can include a series of substantially parallel lines and/or line elements with a regular spatial frequency. For instance, the lines in the line screen pattern can be arranged with a line frequency between about 100 lines per inch and about 300 lines per inch, as measured by the number of lines crossed in a direction perpendicular to the orientation of the lines. However, the background 1322 may additionally or alternatively include a field of printed elements other than lines, at a similar spatial frequency, such as an arrangement of line segments, circles, squares, irregular shapes, and the like. The “T” latent image 1324 and the “P” latent image 1326 (as well as the “9” and “N” latent images) can each include a field including a line screen pattern. The respective latent images (e.g., the latent images 1324, 1326, etc.) can be shaped as alphanumeric characters (as shown) or as other shapes that can be recognized during analysis by the security service 130. The characters can then be recognized to extract encoded information, similar to the description of recognizing alphanumeric symbols and associating them with serial numbers in FIGS. 11-12 above.”

Thus the ability to fully discern extremely fine lines is a feature of the scanning system of Caton et al., much as in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876